Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander J. Hardnett, a federal prisoner, appeals the district court’s order denying his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we grant Hardnett leave to proceed in forma pauperis, deny the motion for appointment of counsel, and affirm for the reasons stated by the district court. Hardnett v. Wilson, No. 3:13-cv-00497-JRS (E.D.Va. filed Oct. 6, 2014; entered Oct. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.